                                           Case 3:19-cv-03840-JD Document 51 Filed 08/28/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ZMH,                                                Case No. 3:19-cv-03840-JD
                                                        Plaintiff,
                                   8
                                                                                             ORDER OF DISMISSAL
                                                 v.
                                   9
                                                                                             Re: Dkt. Nos. 15, 30, 32, 37
                                  10     SAN FRANCISCO UNIFIED SCHOOL
                                         DISTRICT, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          In 2017, ZMH was an eighth-grade student in the San Francisco Unified School District

                                  14   (SFUSD). He was involved in an incident involving a water gun that is alleged to have led to a

                                  15   visit to ZMH’s home by social workers, and other events. ZMH’s mother filed this action pro se

                                  16   on her son’s behalf. See Dkt. No. 1.

                                  17          SFUSD and the other defendants filed a number of motions to dismiss raising issues

                                  18   ranging from untimeliness under statutes of limitations to failure to state a claim. Dkt. Nos. 15,

                                  19   30, 32, 37. ZMH’s mother filed responses to the motions. Dkt. Nos. 18, 35, 38, 42.

                                  20          The Court need not get into the thicket of arguments made by the parties because the

                                  21   complaint fails to state a plausible federal claim. Pro se complaints and other filings are liberally

                                  22   construed. See Bernhardt v. Los Angeles Cty., 339 F.3d 920, 925 (9th Cir. 2003). Even so, a pro

                                  23   se plaintiff must still meet the requirements of Federal Rule of Civil Procedure 8 by pleading

                                  24   sufficient facts to make out a plausible claim for relief. See Nguyen Gardner v. Chevron Capital

                                  25   Corp., No. 15-cv-1514-JD, 2015 WL 12976114, at *1 (N.D. Cal. Aug. 27, 2015); Bell Atlantic

                                  26   Corp. v. Twombly, 550 U.S. 544, 555 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                  27          The complaint falls short of this standard. It tries to allege a number of federal civil rights

                                  28   claims under 28 U.S.C. Sections 1981, 1982, and 1983, Title VI of the Civil Rights Act of 1964,
                                           Case 3:19-cv-03840-JD Document 51 Filed 08/28/20 Page 2 of 2




                                   1   and the Thirteenth Amendment. But the factual allegations do not plausibly show that any of

                                   2   these laws may have been violated by the events in 2017. For example, the complaint says that

                                   3   ZMH was denied the ability to make and enforce contracts under Section 1981, but he was in

                                   4   eighth grade at the time, which ordinarily would deny him any power as a minor to enter into a

                                   5   binding contract. The claim under the Thirteenth Amendment, which prohibits slavery and

                                   6   involuntary servitude, is equally mysterious. Neither claim is supported by any facts indicating

                                   7   that ZMH can plausibly sue on these grounds. The same must be said of the allegations involving

                                   8   purchasing and owning personal property under section 1982, and constitutional violations under

                                   9   Section 1983. The Title VI claim does not have facts plausibly showing a discriminatory intent,

                                  10   which is required for the retrospective damages that ZMH seeks. Guardians Ass’n v. Civil Service

                                  11   Com’n of City of New York, 463 U.S. 582, 607 n. 27 (1983).

                                  12          Consequently, the complaint cannot go forward in its current form. ZMH may file an
Northern District of California
 United States District Court




                                  13   amended complaint that addresses these concerns by September 25, 2020. The complaint may not

                                  14   add any new parties or claims without the prior permission of the Court. Failure to meet this

                                  15   deadline, or file a new complaint consistent with this order, will result in dismissal with prejudice

                                  16   under Rule 41(b).

                                  17          IT IS SO ORDERED.

                                  18   Dated: August 28, 2020

                                  19

                                  20
                                                                                                     JAMES DONATO
                                  21                                                                 United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
